ROBB, Associate Justice.
Appeal from a decision of the Patent Office refusing to reissue appellant’s patent with broadened claims; the application having been filed about two years and five months after the granting of the patent.
In the affidavit accompanying the application for reissue, appellant states that he was unskilled in patent matters, relied upon his solicitor, and only recently discovered that his claims were not as broad as his invention. Since it is settled law that a patent will not be reissued after the lapse of two years, for the purpose of enlarging *680its claims, unless special circumstances are shown to excuse the delay (Miller v. Brass Co., 104 U. S. 350, 26 L. Ed. 783; Topliff v. Topliff, 145 U. S. 156, 12 Sup. Ct. 825, 36 L. Ed. 658; In re Starkey, 21 App. D. C. 519; In re Schneider, 49 App. D. C. 204, 262 Fed. 718), it cannot be said that there was any abuse of discretion on the part of the Patent Office in ruling that such special circumstances have not been shown here.
It follows that the decision must be affirmed.
Affirmed.